DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 1/5/2022 is acknowledged. Claims 1-7,9,11-17 and 19 are pending.  Applicant has not responded the objection to the drawing regarding the claimed subject matter of claims 5 and 15. Therefore, the objection to the drawing still maintain proper. 
Response to Arguments
Applicant’s arguments with respect to claims 1-7,9,11-17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claims 1 and 11, the claimed subject matter of “such that only a single radially element height is present at a cross section taken perpendicular to the tube length” is not supported by the original disclosure since applicant discloses figure 3 that both the tube material (62), the base element width of the tube element along with the radial element height are present at a cross section taken perpendicular to the tube length as shown in figure 3. 
Claims 2-7,9, 12-17 and 19 are rejected as they depend on claims 1 and 11.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7,9,11-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the claimed subject matter of “such that only a single radial element height is present at a cross sectional taken perpendicular to the tube length” renders the scope of the claim indefinite since it is not clear whether applicant is claiming that only the height dimension of the single radial element is present. It is not clear since when a cross section taken perpendicular to the tube length, the plane of the cross section will show a two dimensions cross section, it is not known how only on dimension shown in a plane cross section. Regarding claims 4-5 and 14-15, the claimed subject matter of “the tube element extends intermittently along the tube length”, and “a first element portion and a second element portion separate from the first element portion” in combination with the limitation of “the tube element comprises a single protrusion extending radially inwardly from the internal tube wall” cited in claims 1 and 11, renders the scope of the claim indefinite since it is not clear how a single protrusion of the tube element includes separates elements extend intermittently along the tube length.  The fact that the first element and the second element of the tube element are separated intermittently along the tube length preventing it from being a “single protrusion”.
Claims 1-7,9,11-17 and 19 are further rejected as can be best understood by the examiner in which only a single tube element is present in the flow passage of the tube at a cross section taken perpendicular to the tube length. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hackett Charles (US 4,314,587).  Regarding claim 1,  Hackett discloses (figures 1-6) a heat transfer tube comprising a tube (10, 26,40,58, 72 or 86) having an internal tube wall; and a tube element (14-24; 30-38; 44-56; 76-84 or 88) extending along a tube length and radially inwardly from the internal tube wall, the tube element having a radial element height less than a hydraulic radius of the tube wall (height of the element is smaller than the radius of the tube); the radial element height is greater than a base element width at the internal wall (figure 7b, column 10, line 1-3); wherein the tube element comprises a single protrusion (14,30,44,62,76 or 88) extending radially inwardly from the internal tube wall such that only a single radially height is present at a cross section taken perpendicular to the tube length (at the cross section taken perpendicular to the tube length, only that protrusion 14,30,44,62,76 or 88 are present,  since the tube element extend along the length of the tube).  Regarding claim 2, Hackett discloses (figures 2 or 6) that the tube element extends helically along the tube length.  Regarding claim 4, Hackett discloses (figure 5) the tube element Regarding claim 5, Hackett discloses (figure 5) that the tube element includes a first element portion (80) and a second element portion (82) separate from the first element, the first element and second element portion overlapping along a lengthwise direction of the tube.  Regarding claim 6, Hackett discloses that the tube element protrudes into the flow passage of the tube, which is configured to extend through a thermal boundary layer of a heat transfer medium flowing therethrough (a thermal boundary layer forms on an inner surface of the tube, where the tube element protrudes from).  Regarding claim 7, Hackett discloses (figure 2) that the tube element (30-38) is helical feature formed integral to the tube (26). 
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sughitani et al. (US 5,950,718).  Regarding claim 1,  Sughitani discloses (figures 1 or 2) a heat transfer tube comprising a tube (10) having an internal tube wall; and a tube element (10) extending along a tube length and radially inwardly from the internal tube wall, the tube element having a radial element height (h) less than a hydraulic radius of the tube wall (height of the element is smaller than the radius of the tube); the radial element height (h) is greater than a base element width (6) at the internal wall (column 4, lines 53 and 63-65); wherein the tube element comprises a single protrusion (20) extending radially inwardly from the internal tube wall such that only a single radially height is present at a cross section taken perpendicular to the tube length (at the cross section taken perpendicular to the tube length, only that protrusion of 20 are present,  since the tube element extend along the length of the tube, a view when look at figure 1 or 2 in the longitudinal direction of the tube 10).  Regarding claim 2, Sughitani Regarding claim 3,  Sughitani discloses (figure 1) that the tube element (1) has a ratio of pitch (P) to hydraulic diameter in the range of 1 to 20. Sughitani discloses that a hydraulic diameter of the tube element is Dhyd=2*t*h/(t+h)=12 mm, wherein t is 10mm, h is 15 mm (column 4, lines 53 and 63-65), pitch (p) is between 20 to 150 mm. (column 5, lines 3-4).  Therefore, the ratio of pitch to hydraulic diameter of Sughitani is well  within the claimed range 1 to 20).  
Regarding claim 4, Sughitani discloses (figure 2) the tube element (20) extends intermittently along the tube length.  Regarding claim 6, Sughitani discloses (figures 1-2) that the tube element (20) protrudes into the flow passage of the tube, which is configured to extend through a thermal boundary layer of a heat transfer medium flowing therethrough (a thermal boundary layer forms on an inner surface of the tube, where the tube element protrudes from).  Regarding claim 7, Sughitani discloses (figure 1) that the tube element (20) is helical feature formed integral to the tube (26). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hackett Charles (US 4,314,587) in view of Lewis Carl (US 3,683,656). Regarding claims 11-12 and 14-17,  Hackett substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the heat transfer tube is employed in a tube and shell heat exchanger comprising a housing  and a refrigerant inlet to flow a refrigerant over the heat exchanger tube. Lewis discloses (figure 1 and column 2, lines 49-67) a tube shell heat exchanger comprising a housing (10) and an inlet (18) to flow a refrigerant over a heat transfer tube (14) for a purpose of effectively exchanging heat between the fluid flowing inside the tube and fluid flowing outside the tube.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lewis’s teaching in Hackett’s device for a purpose of effectively exchanging heat between the fluid flowing inside the tube and fluid flowing outside the tube. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hackett Charles (US 4,314,587) in view of Gerstmann et al. (US 2002/0050342A1).  Hackett substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the tube is formed from a first material and the tube element is formed from a second material different from the first material.  Gerstmann discloses (paragraph 51 and figure 2c) that the tube (10) is formed from a first material and the tube element (32) does not have to be made from the same material but from a second . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hackett and Lewis Carl as applied to claim 11 above, and further in view of Gerstmann. Hackett and Lewis substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that the tube is formed from a first material and the tube element is formed from a second material different from the first material.  Gerstmann discloses (paragraph 51 and figure 2c) that the tube (10) is formed from a first material and the tube element (32) does not have to be made from the same material but from a second material different from the first material, with different thermal expansion coefficient so that the choice for the materials in manufacturing the heat exchanger is not limited to be the same material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Gerstmann’s teaching in the combination device of Hackett and Lewis for a purpose of not limiting in selecting the material of the tube and the tube element to be the same but also be different materials with different thermal expansion coefficient. 

3 is rejected under 35 U.S.C. 103 as being unpatentable over Hackett in view of Wang et al. (US 2014/0127091A1).  Hackett substantially discloses all of applicant’s claimed invention as discussed as above except for the limitation that the tube element has a ratio of pitch to hydraulic diameter in the range 1 to 20. Wang discloses (figure 1 and paragraph 31 ) a twist ratio (pitch over the inner diameter of the tube) of the twisted baffle is 1 to 10, which is within the claimed range 1-20 for a purpose of obtaining a high heat transfer effect of the tube. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Wang’s teaching in Hackett’s device for a purpose of obtaining a high heat transfer effect of the tube.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hackett and Carl Lewis in view of Wang et al. (US 2014/0127091A1).  Hackett and Carl substantially disclose all of applicant’s claimed invention as discussed as above except for the limitation that the tube element has a ratio of pitch to hydraulic diameter in the range 1 to 20. Wang discloses (figure 1 and paragraph 31 ) a twist ratio (pitch over the inner diameter of the tube) of the twisted baffle is 1 to 10, which is within the claimed range 1-20 for a purpose of obtaining a high heat transfer effect of the tube. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Wang’s teaching in the combination device of Hackett and Carl for a purpose of obtaining a high heat transfer effect of the tube.

Claims 11-14,16  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sughitani in view of Lewis Carl (US 3,683,656). Regarding claims 11-14 and 16-17,  Sughitani substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the heat transfer tube is employed in a tube and shell heat exchanger comprising a housing  and a refrigerant inlet to flow a refrigerant over the heat exchanger tube. Lewis discloses (figure 1 and column 2, lines 49-67) a tube shell heat exchanger comprising a housing (10) and an inlet (18) to flow a refrigerant over a heat transfer tube (14) for a purpose of effectively exchanging heat between the fluid flowing inside the tube and fluid flowing outside the tube.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lewis’s teaching in Sughitani’s device for a purpose of effectively exchanging heat between the fluid flowing inside the tube and fluid flowing outside the tube. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763